 



Exhibit 10.1
BRANDYWINE REALTY TRUST
PERFORMANCE SHARE AWARD
          This is a Performance Share Award dated as of February 9, 2007 (the
“Date of Grant”), from Brandywine Realty Trust, a Maryland real estate
investment trust (the “Company”) to Gerard H. Sweeney (“Grantee”). Terms used
herein as defined terms and not defined herein have the meanings assigned to
them in the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan, as amended from time to time (the “Plan”).
          1. Definitions. As used herein:
               (a) “Award” means the award of Performance Shares hereby granted.
               (b) “Board” means the Board of Trustees of the Company, as
constituted from time to time.
               (c) “Cause” means “Cause” as defined in the Employment Agreement
or the Plan.
               (d) “Change of Control” means “Change of Control” as defined in
the Plan.
               (e) “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.
               (f) “Committee” means the Committee appointed by the Board in
accordance with Section 2 of the Plan, if one is appointed and in existence at
the time of reference. If no Committee has been appointed pursuant to Section 2,
or if such a Committee is not in existence at the time of reference, “Committee”
means the Board.
               (g) “Date of Grant” has the meaning shown above.
               (h) “Deferred Compensation Plan” means the Brandywine Realty
Trust Executive Deferred Compensation Plan, as in effect from time to time.
               (i) “Disability” means “Disability” as defined in the Plan.
               (j) “Employer” means the Company or the Subsidiary for which
Grantee is performing services on the applicable Vesting Date.
               (k) “Employment Agreement” means the Amended and Restated
Employment Agreement between Grantee and the Company, dated as of February 9,
2007, as amended from time to time, or any subsequent employment agreement
between Grantee and the Company as in effect at the time of determination.
               (l) “Fair Market Value” means “Fair Market Value” as defined in
the Plan.

 



--------------------------------------------------------------------------------



 



               (m) “Performance Period” means, with respect to each Performance
Share, the period beginning on the Date of Grant and ending on the applicable
Vesting Date for such Performance Share.
               (n) “Performance Shares” means the 65,360 Shares which are
subject to vesting and forfeiture in accordance with the terms of this Award.
               (o) “Resignation for Good Reason” means “Resignation for Good
Reason” as defined in the Employment Agreement.
               (p) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act,
as in effect from time to time.
               (q) “Share” means a common share of beneficial interest, $.01 par
value per share, of the Company, subject to substitution or adjustment as
provided in Section 3(c) of the Plan.
               (r) “Subsidiary” means, with respect to the Company, a subsidiary
company, whether now or hereafter existing, as defined in section 424(f) of the
Code, and any other entity 50% or more of the economic interests in which are
owned, directly or indirectly, by the Company.
               (s) “Vesting Date” means the date(s) on which Grantee vests in
all or a portion of the Performance Shares, as provided in Paragraph 3.
          2. Grant of Performance Shares. Subject to the terms and conditions
set forth herein and in the Plan, the Company hereby grants to Grantee the
Performance Shares.
          3. Vesting of Performance Shares.
               (a) Subject to the terms and conditions set forth herein and in
the Plan, Grantee shall vest in the Performance Shares on the Vesting Dates set
forth in Paragraph 3(b), and as of each Vesting Date, shall be entitled to the
delivery of Shares with respect to such Performance Shares, provided that either
(i) on the Vesting Date, Grantee is, and has from the Date of Grant continuously
been, an employee of the company or a Subsidiary during the Performance period,
or (ii) Grantee’s termination of employment before the Vesting Date occurred
because of Grantee’s death or Disability.
               (b) Subject to Paragraphs 3(a) and 3(c), a Vesting Date for
Performance Shares subject to the Award shall occur in accordance with the
following schedule:

  (i)   One-seventh of the Performance Shares will vest on March 15, 2008;    
(ii)   An additional one-seventh of the Performance Shares will vest on
January 15, 2009;

-2-



--------------------------------------------------------------------------------



 



  (iii)   An additional one-seventh of the Performance Shares will vest on
January 15, 2010;     (iv)   An additional one-seventh of the Performance Shares
will vest on January 15, 2011;     (v)   An additional one-seventh of the
Performance Shares will vest on January 15, 2012;     (vi)   An additional
one-seventh of the Performance Shares will vest on January 15, 2013; and    
(vii)   An additional one-seventh of the Performance Shares will vest on
January 15, 2014.

               (c) Notwithstanding Paragraphs 3(a) and 3(b), a Vesting Date for
all Performance Shares shall occur upon the occurrence of any of the following
events, and the Performance Shares, to the extent not previously vested, shall
thereupon vest in full:

  (i)   A Change of Control, provided that (A) as of the date of the Change of
Control, Grantee is, and has from the Date of Grant continuously been, an
employee of the Company or a Subsidiary or (B) Grantee’s termination of
employment before the date of the Change of Control occurred because of
Grantee’s death or Disability;     (ii)   The purchase of any common share of
beneficial interest of the Company pursuant to a tender or exchange offer other
than an offer by the Company, provided that (A) as of the date of such purchase,
Grantee is, and has from the Date of Grant, continuously been, an employee of
Company or a Subsidiary or (B) Grantee’s termination of employment before the
date of such purchase occurred because of Grantee’s death or Disability;    
(iii)   Termination of the Grantee’s employment by the Employer without Cause;
or     (iv)   The Grantee’s resignation from the Employer if such resignation is
a Resignation for Good Reason.

               (d) To the extent provided under the Deferred Compensation Plan,
Grantee may elect to defer receipt of Shares issuable with respect to
Performance Shares. To the extent Grantee has elected to defer the receipt of
such Shares, such Shares shall be delivered at the time or times designated
pursuant to the Deferred Compensation Plan.

-3-



--------------------------------------------------------------------------------



 



          4. Forfeiture of Performance Shares.
               (a) Subject to the terms and conditions set forth herein, if
Grantee terminates employment with the Company and all Subsidiaries prior to the
Vesting Date for a Performance Share for reasons other than as described in
Paragraph 3(c)(iii) or (iv) Grantee shall forfeit any such Performance Share
which has not vested as of such termination of employment, provided that Grantee
shall not, on account of such termination, forfeit Performance Shares which have
not vested as of Grantee’s termination of employment with the Employer because
of death or Disability. Upon a forfeiture of the Performance Shares as provided
in this Paragraph 4, the Performance Shares shall be deemed canceled.
               (b) The provisions of this Paragraph 4 shall not apply to
Performance Shares as to which a Vesting Date has occurred.
          5. Rights of Grantee. During the Performance Period, with respect to
the Performance Shares, Grantee shall have the right to receive a cash payment
equal to the value of any distributions or dividends payable with respect to
Shares.
          6. Notices. Any notice to the Company under this Award shall be made
to:
Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: Chief Executive Officer
or such other address as may be provided to Grantee by written notice. Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.
          7. Securities Laws. The Committee may from time to time impose any
conditions on the Performance Shares as it deems necessary or advisable to
ensure that the Plan satisfies the conditions of Rule 16b-3, and that Shares are
issued and resold in compliance with the Securities Act of 1933, as amended.
          8. Delivery of Shares. Upon a Vesting Date, the Company shall notify
Grantee (or Grantee’s legal representatives, estate or heirs, in the event of
Grantee’s death before a Vesting Date) that the Performance Shares have vested.
Except to the extent that Grantee has elected to defer the delivery of Shares
under the Deferred Compensation Plan, within ten (10) business days of a Vesting
Date, the Company shall, without payment from Grantee, deliver to Grantee a
certificate for a number of Shares equal to the number of vested Performance
Shares without any legend or restrictions, except for such restrictions as may
be imposed by the Committee, in its sole judgment, under Paragraph 7, provided
that no certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with Employer for the withholding of any taxes which
may be due with respect to such Shares. The Company is authorized to withhold
from any cash remuneration then or thereafter payable to Grantee an amount
sufficient to cover required tax withholdings and is further authorized to
cancel a number

-4-



--------------------------------------------------------------------------------



 



of Shares for which the restrictions have lapsed having an aggregate Fair Market
Value equal to the required tax withholdings. The Company may condition delivery
of certificates for Shares upon the prior receipt from Grantee of any
undertakings which it may determine are required to assure that the certificates
are being issued in compliance with federal and state securities laws. The right
to payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the fair market value of a Share on the
Vesting Date, as determined by the Committee.
          9. Award Not to Affect Employment. The Award granted hereunder shall
not confer upon Grantee any right to continue in the employment of the Company
or any Subsidiary.
          10. Miscellaneous.
               (a) The address for Grantee to which notice, demands and other
communications are to be given or delivered under or by reason of the provisions
hereof shall be the Grantee’s address as reflected in the Company’s personnel
records.
               (b) This Award and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of Pennsylvania.

            BRANDYWINE REALTY TRUST
      BY:          TITLE:               

-5-